DETAILED ACTION 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 9/30/20.  As directed by the amendment, claims -1-5, 8-13, 16 and 21 have been amended; claims 17-20 have been cancelled, and claims 21-22 have been added.  Claims 1-16 and 21-22 are pending in this application.  
    Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e),was filed in this application after final rejection. Since this application is eligible for continued examinationunder 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of theprevious Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on9/30/20 has been entered. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 5 and 8, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…wherein the first group of sequins provide a first amount of abrasion resistance to the toe region of the article of footwear that is greater than a second amount of abrasion resistance provided by the second group of sequins in the lacing region… “ without support in the specification as originally filed.
Regarding claims 1, 8, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase… a first set of hotmelt sequins attached to the first layer and bonding the first layer to the second layer in a first toe region of the article of footwear… without support in the specification as originally filed.
Regarding claim 8, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “… a second set of hotmelt sequins attached to the first layer and bonding the first layer to the second layer in a lacing region of the article of footwear… without support in the specification as originally filed.
Regarding claims 8, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase… wherein the first set of hotmelt sequins and the second set of hotmelt sequins are covered by the second layer of the article of footwear such that none of the sequins of the first set of hotmelt sequins or the second set of hotmelt sequins are exposed on an exterior of the article of footwear…” without support in the specification as originally filed.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 8, 11, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, 8, 21, the limitation “…directly adjacent.…” renders the claim indefinite because it is unclear what structural element or what configuration of the structural element is disclosed by the phrase and what the applicant intends to claim as the invention. The term directly is precise, yet the term adjacent is vague. How can the sequins be directly – near by? All structural elements of the invention must be clearly identified and positively recited in the claim language.  Appropriate clarification is required.

Regarding claim 11, the limitation “…relative motion.…” renders the claim indefinite because it is unclear what structural element or what configuration of the structural element is disclosed by the phrase and what the applicant intends to claim as the invention. What is relative? Relative to what? It is unclear what the applicant is trying to claim..  Appropriate clarification is required.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.



Response to Arguments
Applicants arguments have been fully considered.  Regarding the applicants arguments about the rejection of Claims 1-5, under 35 U.S.C. 103(a) as being unpatentable over YaJuan CN 20126554 A   in view of MISATO DEI02012007602 and Konig US 20100313806, and Claims 6 - 16, 21 and 22,  rejected under 35 U.S.C. 103(a) as being unpatentable over YaJuan CN 20126554 A in view of MISATO DEI02012007602 and Konig US 20100313806 as applied to claim 1, and further in view of Young CN 107097499 A,  in view of the applicants amendments which include the following added limitations: “….wherein the first group of sequins provide a first amount of abrasion resistance to the toe region of the article of footwear that is greater than a second amount of abrasion resistance provided by the second group of sequins in the lacing region…;… a first set of hotmelt sequins attached to the first layer and bonding the first layer to the second layer in a first toe region of the article of footwear…;… a second set of hotmelt sequins attached to the first layer and bonding the first layer to the second layer in a lacing region of the article of footwear…;… wherein the first set of hotmelt sequins and the second set of hotmelt sequins are covered by the second layer of the article of footwear such that none of the sequins of the first set of hotmelt sequins or the second set of hotmelt sequins are exposed on an exterior of the article of footwear….”. the 35 U.S.C.103(a) rejection has been withdrawn, however updated rejections based on the amended claim language have been provided above. 
As pointed out above, Applicants arguments have failed to identify where in the original disclosure support for the amendments can be found.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732